DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. [Anderson hereinafter, US 9,627,790].
In regard to claim 1, Anderson discloses [in Figs. 1B and 3A] a terminal blade [34] for a header assembly comprising: a first end [60] defining a first axis [in L direction] and being partially coated with an anti-tarnish material [212 at 37] and defining an adhesion region [66] spaced from the anti-tarnish material; a second end [at 70] defining a second axis [in T direction]; and a bridge [64] extending between the first end and the second end such that the first axis is substantially perpendicular to the second axis.  
In regard to claims 6 and 7, Anderson discloses [in Figs. 1B and 3A] the terminal blade of claim 1, wherein the terminal blade is formed of copper [col. 4, lines 19-22],  wherein the copper is plated with tin or silver [col. 7, lines 35-39].
In regard to claim 8, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. [Anderson hereinafter, US 9,627,790].  Anderson discloses [in Figs. 1B and 3A] the terminal blade of claim 1.  Anderson does not disclose that the anti-tarnish material is selected to include a coefficient of friction that promotes adhesion with silicone, wherein the coefficient of friction of the anti-tarnish material is greater than 0.2.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select an anti-tarnish material to include a coefficient of friction that promotes adhesion with silicone, wherein the coefficient of friction of the anti-tarnish material is greater than 0.2, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Allowable Subject Matter
Claims 10-12 and 14-17 are allowed.  In regard to claim 10, in combination with other limitations, an adhesion region of the first end spaced from the anti-tarnish material such that silicone applied to the adhesion region does not contact the anti-tarnish material, the adhesion region coated with a silicone material is neither disclosed nor suggested by the prior art. 
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 4, the adhesion region spaced from the anti-tarnish material such that silicone applied to the adhesion region does not contact the anti-tarnish material is neither disclosed nor suggested by the prior art. 
In regard to claim 5, the first end being sized for insertion into a header aperture of a housing such that the silicone joins with the anti-tarnish material when the silicone hardens to secure the first end to the housing is neither disclosed nor suggested by the prior art.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Siahaan et al. [US 8,637,165] and Anderson et al. [US 10,056,707] disclose similar terminal blades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/            Primary Examiner, Art Unit 2833